REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose a solid-state light detection and ranging (LiDar) transceiver system; specifically, including as the distinguishing features in combination with the other limitations the claimed “a second optically reflective metasurface tunable by the voltage controller to receive optical radiation rebounded from the target location, wherein the second optically reflective metasurface comprises a second array of optical resonant antennas arranged at sub-wavelength intervals on a second reflective surface, and liquid crystal positioned in optical field regions of the optical resonant antennas in the second array; and a sensor to receive optical radiation from the second optically reflective metasurface”.
 	Regarding independent claim 8 (and its dependents), the prior art does not disclose the claimed tunable, optical metasurface specifically including as the distinguishing features in combination with the other limitations the claimed “wherein at least some of the optical resonant antennas in different subsets of optical resonant antennas share a common control input, such that the number of unique control inputs is less than a total number of optical resonant antennas in the array of optical resonant antennas”.
 	Regarding independent claim 18 (and its dependents), the prior art does not disclose the claimed, optical metasurface specifically including as the distinguishing features in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments 
The information disclosure statement (IDS) submitted on 1/27/2021 and 1/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872